—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered January 22, 1992, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a prison term of 6 to 12 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied without a hearing. The court was entitled to rely on the record of the plea (People v Ramos, 63 NY2d 640), which shows that it was entered knowingly and voluntarily and supported by a sufficient factual predicate in that defendant admitted he displayed what appeared to be a gun. The court also made sufficient inquiry into defendant’s claim of ineffective assistance of counsel. Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.